Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 2/9/2021. Claims 1-20 are pending.

Priority
The instant application is a CON of application 15679646, now US patent 10922424 filed on 8/17/2017.

Objections (Informalities)
Claims 3-4 and 20 are objected to because they recite acronyms not defined: Claims 3-4 recite “a consumer APN” and should be corrected as “a consumer Access Point Name (APN)”.
Claim 20 recite “an ECM” and should be corrected as “a[[n]] Engine Control Module (ECM)”. Correction is kindly requested.

Objections (Duplicate Claims)
Claim 8 is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite term of degree i.e high volume/high bandwidth (claim 3) and “security level is high “ (claim 20). The scope of “high” cannot be ascertained. Clarification is kindly requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13 of U.S. Patent No. 10922424 (‘424), in view of US 20100228404 to Link et al., hereinafter Link2010.
Regarding claim 1, all limitations are recited in claim 1 of ‘424 except a SIM profile. However, a vehicle-centric SIM profile and a consumer-centric SIM profile are interpreted as the vehicle data and subscriber data stored in some circuitry, as evidenced by Link2010 (Fig. 2, [0032] subscriber-centric SIM is the SIM 42, vehicle-centric SIM is the part of TCU including IMEI and serial number of the vehicle). It would have been obvious to a skilled artisan before the instant application effective filing date to have the device include a consumer-centric SIM and a vehicle-centric SIM as taught by Link2010 because it would allow to store the vehicle unique identifier as well as the subscriber unique identifier used for wireless connection in one single place i.e the TCU circuitry, optimizing retrieval of the identifiers from one TCU circuity.
Regarding claims 2-6, claims 2-6 of ‘424 in view of Link2010 disclose the recited limitations (see claims 2-6 of ‘424).
Regarding claims 7-8, claim 7 of ‘424 in view of Link2010 disclose the recited limitations (see claims 7 of ‘424).
Regarding claims 9-10, claims 8-9 of ‘424 in view of Link2010 disclose the recited limitations (see claims 8-9 of ‘424).
Regarding claims 2-6, claims 2-6 of ‘424 in view of Link2010 disclose the recited limitations (see claims 2-6 of ‘424).
Regarding claim 11, all limitations are recited in claims 10-11 of ‘424 except a SIM profile. However, a vehicle-centric SIM profile and a consumer-centric SIM profile are interpreted as the vehicle data and subscriber data stored in some circuitry, as evidenced by Link2010 (Fig. 2, [0032] subscriber-centric SIM is the SIM 42, vehicle-centric SIM is the part of TCU including IMEI and serial number of the vehicle). It would have been obvious to a skilled artisan before the instant application effective filing date to have the device include a consumer-centric SIM and a vehicle-centric SIM as taught by Link2010 because it would allow to store the vehicle unique identifier as well as the subscriber unique identifier used for wireless connection in one single place i.e the TCU circuitry, optimizing retrieval of the identifiers from one TCU circuity.
Regarding claims 12-14, claims 11-13 of ‘424 in view of Link2010 disclose the recited limitations (see claims 11-13 of ‘424).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180196656 to Miller et al., hereinafter Miller, in further view of US 20100228404 to Link et al., hereinafter Link, and further view of publication titled “SIM-based subscriber authentication mechanism for wireless local area networks”. Computer Communications, 29(10), 1744-1753, 2006, hereinafter Tsai..

Regarding claim 1, Miller discloses:
A method, comprising: receiving, with a vehicle wireless communication device, a download notification that vehicle-centric services data are to be downloaded ([0031][0032] TCU receives notification about available software updates to download, wirelessly ([0003][0014])); determining a current operational state of a vehicle associated with the vehicle wireless communication device to which the vehicle- centric services data are to be downloaded ([0032]: determines that the vehicle is connected to the network, [0034][0035]: determine predefined operating state compatible with transfer techniques); Miller teaches the update server querying the data store for transfer and installation identifiers compatible with the vehicle type and state ([0029][0022][0023]), teaching determining whether a download permission configuration associated with the vehicle wireless communication device permits downloading of the vehicle-centric services data during the current operational state of the vehicle, and downloading the vehicle-centric services data when the download permission configuration permits, based on the current operational state of the vehicle ([0023]: download if state of ignition is ON or OFF). However, Miller is silent about wherein the vehicle wireless communication device includes a vehicle-centric Subscriber Identity Module (“SIM”) authentication profile and a consumer-centric SIM authentication profile;
In an analogous art, Link discloses updating and maintaining software, features and content of a vehicle ([0002]). Link discloses a vehicle TCU or the vehicle wireless communication device includes a vehicle-centric Subscriber Identity Module (“SIM”) profile and a consumer-centric SIM profile (Fig. 2, [0032]: (Fig. 2, [0032] consumer-centric SIM is the SIM 42 including IMSI and key, vehicle-centric SIM is the part of TCU including IMEI and serial number of the vehicle). It would have been obvious to a skilled artisan before the instant application effective filing date to have the device include a consumer-centric SIM and a vehicle-centric SIM as taught by Link because it would allow to store the vehicle unique identifier as well as the subscriber unique identifier used for wireless connection in one single place i.e the TCU circuitry, optimizing retrieval of the identifiers from one TCU circuity.
Miller in view of Link does not explicitly teach establishing a connection over a consumer-centric wireless communication network that corresponds to the consumer-centric SIM profile using information of the consumer-centric SIM profile that is unique to the consumer-centric SIM; 
Using information included in Sim to establish a wireless communication is known in the art, as evidenced by Tsai. Tsai discloses using the IMSI using the IMSI and key to authenticate the subscriber as described in steps 1-6 (p1745-1746) and establish connection when the authentication is successfully completed (p1746). Therefore Tsai discloses establishing a connection over a consumer-centric wireless communication network that corresponds to the consumer-centric SIM profile using information of the consumer-centric SIM profile that is unique to the consumer-centric SIM; and downloading the vehicle centric services data using the connection established using the information that is stored in, and unique to, the consumer-centric SIM profile when the download permission configuration permits.  It would have been obvious to a skilled artisan before the effective filing date of the application to establish wireless connection as taught by Tsai because it is standard procedure and would not have need any additional testing.

Regarding claim 2, Miller in view of Link and Tsai discloses  the method  of claim 1 wherein the vehicle centric data is downloaded via a vehicle services provider secure connection that is associated with a vehicle services provider (Miller, [0012] download from server and Tsai, p.1745-1746 connection upon successful completion of authentication procedure, see claim 1 for motivation, ).
Regarding claim 4, Miller in view of Link and Tsai discloses the method of claim 1 wherein the download notification is received via a vehicle services provider APN of an anchor wireless mobile network that is associated with a vehicle services provider (Miller [0019][0023]: instructions to download updates, thru Wi-Fi).

Regarding claim 5, Miller in view of Link and Tsai discloses the method of claim 1 wherein the download permission configuration permits downloading of the vehicle-centric services data using the connection established using the information that is stored in, and unique to, the consumer- centric SIM profile when the current operational state of the vehicle is a key-off condition (Miller, [0023]: download if ignition is ON or OFF, Tsai teaches using the connection establishment (see claim 1)).  

Regarding claim 6, Miller in view of Link and Tsai discloses the method of claim 1 wherein the download permission configuration prohibits downloading of the vehicle centric data when the current operational state of the vehicle is a key on condition (Miller [0023]).

Regarding claim 11, Miller discloses: 
A method, comprising: receiving, with a vehicle wireless communication device, a download notification that vehicle-centric services data are to be downloaded ([0031][0032] TCU receives notification about available software updates to download, wirelessly ([0003][0014])); determining with the vehicle communication device a current operational state of a vehicle associated with the vehicle wireless communication device to which the vehicle-centric data are to be downloaded ([0034]-[0036]: determine predefined operating state compatible with transfer techniques, and ignition state); determining with the vehicle communication device that the vehicle-centric services data are not permitted to be downloaded during the current operational state of the vehicle ([0023]: no download if ignition is ON (or OFF)); receiving with the vehicle communication device a vehicle operational state trigger event message indicating that the current operational state of the vehicle has changed to a changed operational state; and downloading the vehicle-centric data when the vehicle operational state trigger event message indicates that the current operational state of the vehicle has changed ([0048]: receive signal of change of state, complete transfers; change of state from ignition ON to OFF [0053]  and download the updates [0054]).  
However, Miller is silent about a consumer-centric SIM profile; determining to use the consumer-centric SIM authentication profile to download the vehicle-centric services data.
Link discloses updating and maintaining software, features and content of a vehicle ([0002]). Link discloses a vehicle TCU or the vehicle wireless communication device includes a vehicle-centric Subscriber Identity Module (“SIM”) profile and a consumer-centric SIM profile (Fig. 2, [0032]: (Fig. 2, [0032] consumer-centric SIM is the SIM 42 including IMSI and key, vehicle-centric SIM is the part of TCU including IMEI and serial number of the vehicle). It would have been obvious to a skilled artisan before the instant application effective filing date to have the device include a consumer-centric SIM and a vehicle-centric SIM as taught by Link because it would allow to store the vehicle unique identifier as well as the subscriber unique identifier used for wireless connection in one single place i.e the TCU circuitry, optimizing retrieval of the identifiers from one TCU circuity.
Miller in view of Link does not explicitly teach establishing a connection over a consumer-centric wireless communication network that corresponds to a consumer-centric Subscriber Identity Module ("SIM") profile in the vehicle communication device using information of the consumer- centric SIM profile that is unique to the consumer-centric SIM;
Using information included in Sim to establish a wireless communication is known in the art, as evidenced by Tsai. Tsai discloses using the IMSI using the IMSI and key to authenticate the subscriber as described in steps 1-6 (p1745-1746) and establish connection when the authentication is successfully completed (p1746). Therefore Tsai discloses establishing a connection over a consumer-centric wireless communication network that corresponds to a consumer-centric Subscriber Identity Module ("SIM") profile in the vehicle communication device using information of the consumer- centric SIM profile that is unique to the consumer-centric SIM; and downloading the vehicle centric services data using consumer-centric SIM profile. It would have been obvious to a skilled artisan before the effective filing date of the application to establish wireless connection as taught by Tsai because it is standard procedure and would not have need any additional testing.

Regarding claim 12, Miller in view of Link and Tsai discloses the method of claim 11, wherein the current operational state includes receiving consumer-centric services with the vehicle wireless communication device according to consumer-centric SIM profile ((Miller discloses receiving updates when the ignition is ON, at a state compatible with transfer technique ([0023][0035])) , the updates being performed after successful authentication as taught by Tsai, see claim 11 for motivation).

Regarding claim 14, Miller in view of Link and Tsai disclose the method of claim 12 wherein the changed current operational state includes a key-off state of the vehicle (Miller [0048]: receive signal of change of state, complete transfers; change of state from ignition ON to OFF [0053]  and download the updates [0054])).  

Claims 3 and 7-8 are rejected under 35 USC 103 as being unpatentable over Miller Link and Tsai, in view of US 20170024201 to Diedrich et al., hereinafter Diedrich.

Regarding claim 3, Miller in view of Link and Tsai discloses  the method of claim 1, but does not teach the rest of the claim. In an analogous art, Diedrich discloses settings downloads ON/OFF, teaching wherein the download permission configuration of the vehicle communication device does not permit downloading of the vehicle centric data when a consumer data session corresponding to a consumer APN of a consumer- preferred wireless mobile network is active and being used for downloading consumer- centric high volume/high bandwidth  data services (Diedrich Fig. 5, [0053]: user configures downloads by setting type of communications On/Off for any reason desired, for instance set automatic downloads to OFF ([0060]).  It would have been obvious to a skilled artisan before the application was filed to prohibit downloads for “any reason desired” by the user as taught by Diedrich ([0053]), to give the user total control on the updates.

Regarding claims 7 and 8, Miller in view of Link and Tsai discloses the method of claim 1, but does not teach the rest of the limitations. In an analogous art, Diedrich discloses wherein the download permission configuration permits downloading of the vehicle centric data using the connection established using the information that is stored in, and unique to, the consumer-centric SIM profile when the current operational state of the vehicle is nonuse of the consumer SIM profile of the vehicle wireless communication device.   ([0011]: download manually i.e without use of profiles).
It would have been obvious to a skilled artisan before the application was filed to download the data when the operational state is nonuse of the consumer SIM profile of the vehicle wireless communication device because it would provide flexibility to the user to set manual downloads when automatic download according to the user’s settings are not desired.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Link and Tsai, in view of US 6209026 to Ran et al., hereinafter Ran.
Regarding claim 9, Miller in view of Link and Tsai discloses the method of claim 1 wherein the download permission configuration prohibits downloading of the vehicle centric data using the connection established using the information that is stored in, and unique to, the consumer-centric SIM profile when the current operational state of the vehicle includes current and active use of the vehicle wireless communication device according to the consumer-centric SIM profile.   (Miller teaches downloading updates when the ignition status is ON (or OFF) [0023], for the vehicle corresponding to the identification included in the SIM and in the data store ([0027][0028]), meaning download is not permitted respectively if engine is stopped (or running) ). However, Miller in view of Link and Tsai do not explicitly teach prohibit downloading according to the consumer-centric SIM authentication profile. In an analogous art, Ran discloses a server providing registering a user preferences for receiving personalized navigation data (col. 2, lines 42-53; col. 5, lines 10-13)) according to a frequency specified by the user (col. 1, lines 65-67, col. 2, lines 1-3, the user preferences are interpreted as user profile). Therefore, Ran suggests prohibiting to receive updates at a frequency different from the one set in user preferences, teaching the limitation. It would have been obvious to a skilled artisan before the filing of the application to include in the vehicle information  in Miller/Link/Tsai, user preferences as taught by Ran, to allow or prohibit the updates because it would give some control to the user on what information to receive, and when to receive the information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Link, Tsai and Ran, in view of US 20170322791 to Tiles, hereinafter Tiles.
Regarding claim 10, Miller in view of Link and Tsai and Ran discloses  the method of claim 9; additionally,  Miller discloses the updates can be downloaded when the vehicle is being driven and installed at a different time ([0026]), and getting updates based on information store in the data store also included in the SIM ([0027][0028]) interpreted as the consumer-centric SIM profile,  when the ignition is ON or OFF ([0022], the combined teaching of Miller, Link, Tsai and Ran does not teach the buffering. i.e wherein the vehicle-centric data are buffered when the download permission configuration prohibits downloading of the vehicle centric data using the connection established using the information that is stored in, and unique to, the consumer-centric SIM profile and the current operational state of the vehicle includes current and active use of the vehicle wireless communication device according to a consumer-centric SIM profile
 In an analogous art, Tiles discloses a back-end system providing updates to vehicles ([0019][0029]). The back-end system includes a cache server that buffers the delivery of updates ([0035]), teaching the claim.
It would have been obvious to a skill artisan before the filing of the application to buffer the data as taught by Tiles to have the back-end server “receive acknowledgement from vehicle that a previous update has been received and installed prior to sending the vehicle a subsequent update” (Tiles [0035]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Link and Tsai, in view of US 8930067 to Green et al., hereinafter Green.
Regarding claim 13, Miller in view of Link and Tsai disclose the method of claim 12; the combination does not explicitly teach wherein the changed current operational state includes termination of receiving consumer-centric services according to the consumer-centric SIM profile. However, it is well known in the art that receiving services according to user preferences can be terminated or updated, as taught by Green who, in an analogous art, teaches a user subscribing to diagnostic services comprising a term (col. 4, lines 24-33); the user associated with a user profile and agreement information, transmitted to the server from the mobile (col. 6, lines 14-40, col. 13, lines 44-64); Green discloses suspending services when the subscription expires (col. 10, lines 45-60). Therefore, Green teaches terminating the consumer-centric services based on a predetermined subscription period. It would have been obvious to a skilled artisan at the time of the filing to include in the user profile agreement and term of subscription, and terminate the received services based on a user profile as taught by Green, because it would give the user flexibility to sign up for services for a wanted time period and would also allow the service provider to enforce termination of services for lack of payment.

Allowable Subject Matter
None of the prior art of the record discloses:
A method, comprising: establishing, with a vehicle wireless communication device, a connection over a consumer-centric wireless communication network that corresponds to a consumer-centric Subscriber Identity Module ("SIM") profile in the vehicle communication device using information of the consumer-centric SIM profile that is unique to the consumer-centric SIM profile; receiving, with the vehicle wireless communication device, a download notification via the connection over the consumer-centric wireless communication network using the consumer-centric SIM profile that vehicle centric-services data are to be downloaded; establishing, with the vehicle wireless communication device, a connection over a vehicle-centric wireless communication network that corresponds to a vehicle- centric SIM profile in the vehicle communication device using information of the vehicle-centric SIM profile that is unique to the vehicle-centric SIM profile; and downloading the vehicle centric data using the vehicle-centric SIM profile; wherein the download notification is received via the connection over the consumer-centric wireless communication network using the consumer-centric SIM profile through an encrypted tunnel and wherein the vehicle-centric services data are downloaded via the connection over the vehicle-centric wireless communication network using the consumer-centric SIM profile through an encrypted tunnel that is not the same encrypted tunnel through which the download notification was received, as recited in claim 15.  
Therefore claim 15 and its dependent 16-19 are found allowable.
Claim 20 is rejected under 112 b.

Conclusion
Netter et al 20180272964 discloses caching updates when the vehicle is running; 
Stahlin 20110215758 discloses buffer updates at a server based on operational status of vehicle battery.
 Cabral et al 20170207956 discloses providing secure updates (encryption plus signature) to a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/30/2022